The Honorable James C. Scott State Senator 321 State Highway 15 North Warren, Arkansas 71671-9707
Dear Senator Scott:
This is in response to your request for an opinion on the following question:
  Is it unlawful, under Arkansas law, for an elected City Clerk/Treasurer, in a City of the first class, to unilaterally appoint or hire herself to the subordinate office of Assistant Deputy Treasurer, notwithstanding the city council's authorization to appoint deputies and funding for the position?
It is my opinion that the answer to your question is "yes," such action is unlawful. This was precisely the conclusion reached in Op. Att'y Gen.98-068 issued to you on May 20, 1998. That opinion stated that: "It is my opinion . . . that it is unlawful for the clerk-treasurer to hire herself for any of these positions. . . ." Op. 98-068 at 1. I have enclosed that opinion, as well as a later opinion on a similar situation (Op. 98-108), or your review.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh